OPINION — AG — ** CONSTITUTIONAL ISSUE — VIOLATION OF ** IS SENATE BILL NO. 265 VIOLATE ARTICLE IX, SECTION 18 ? (SAID BILL STATES: HEREBY DELEGATED THE POWER AND AUTHORITY TO ENACT ORDINANCE PRESCRIBING REGULATION FOR THE OPERATION OF AUTO BUSES (PUBLIC TRANSPORTATION) AS DEFINED BY EXISTING STATUTES WITHIN THEIR RESPECTIVE CORPORATE LIMITS, WHICH REGULATION MAY INCLUDE: (1) ROUTES SCHEDULE (2) PASSENGERS ETC.) CITE: ARTICLE IX, SECTION 18 (TRANSPORTATION AND TRANSMISSION COMPANIES) (FRED HANSEN)